Journal Entries (1821-22): Journalj: (1) Continued *p. 260; (2) stricken from docket *p. 272.
Papers in File: [None]
1821 Calendar, MS p. 28.
Note: In 1817 an action of trespass on the case (assumpsit) was commenced by Bellows and Stone, surviving partners of Richard H. Jones & Co., against Oliver Williams, surviving partner of Oliver Williams & Co., in the County Court of Wayne County (case 278). The county court file contains: (1) precipe; (2) capias and return; (3) declaration and plea; (4-5) subpoenas.